                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00              Desc Main
                                                                       Document     Page 1 of 23
OLF3 (Official Local Form 3)
Effective December 1, 2017
                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                  Case No.:
             Keith T. Caldwell                                                                          Chapter 13
                                          Debtor(s)

                                                                            CHAPTER 13 PLAN

Check one. This plan is:
       Original
        Amended (Identify First, Second, Third, etc.)
       Postconfirmation (Date Order Confirming Plan Was Entered:                                                     )
Date this plan was filed:   June 26, 2019



 PART 1:                                                                   NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this Plan, its
provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11 of the United
States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local Bankruptcy Rules
(“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with your
attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any other provision
of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30) days after the date on
which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an amended or modified Plan, unless
the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for the Debtor(s), and the Chapter 13 Trustee (the
“Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed or if it overrules an objection to confirmation. You
have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy Court which sets forth certain deadlines, including the
bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of Claim.

TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed. R. Bankr.
P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30) days after the
date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state whether or not this
Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both boxes, or if you do not
check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete this section may result in
denial of confirmation of this Plan.

                    FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
 1.1         A limit on the amount of a secured claim, set out in Part 3.B.1, which may result in a Included Not Included
             partial payment or no payment at all to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,    Included Not Included
             set out in Part 3.B(3).
 1.3         Nonstandard provisions, set out in Part 8.                                             Included Not Included


 PART 2:                                                               PLAN LENGTH AND PAYMENTS
A.           LENGTH OF PLAN:

              36 Months. 11 U.S.C. § 1325(b)(4)(A)(i);
              60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii);

               60 Months. 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause: Due to Feasibility.


B.           PROPOSED MONTHLY PAYMENTS:

 Monthly Payment Amount                                                              Number of Months
 $590.00                                                                             60
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-12185                       Doc 2           Filed 06/26/19 Entered 06/26/19 15:10:00                          Desc Main
                                                                        Document     Page 2 of 23

C.           ADDITIONAL PAYMENTS:

Check one.
                          None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.

The total amount of Payments to the Trustee [B+C]:                                                                           $35,400.00.
This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.

 PART 3:                                                                      SECURED CLAIMS
                          None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.           CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.

             None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
             Any Secured Claim(s) in default shall be cured and payments maintained as set forth in (1) and/or (2) below.
             Complete (1) and/or (2).

             (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN

Prepetition arrearage amounts are to be paid through this Plan and disbursed by the Trustee. Unless the Court orders otherwise, the amount(s) of
prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s) listed below. Unless the Court orders otherwise, if relief
from the automatic stay is granted as to any collateral listed in this paragraph, all payments paid through this Plan as to that collateral will cease upon
entry of the order granting relief from stay.

             (a) Secured Claim(s) (Principal Residence)
              Address of the Principal Residence:     10 Keith Drive Attleboro, MA 02703
                     The Debtor(s) estimates that the fair market value of the Principal Residence is: $               425,000.00


 Name of Creditor                                            Type of Claim                               Amount of Arrears
                                                             (e.g., mortgage, lien)
 Specialized Loan                                   Mortgage                10 Keith Drive Attleboro, MA 02703        $29,685.00
 Servicing/SLS                                                              Bristol County

                                                                                 Total of prepetition arrears on Secured Claim(s) (Principal Residence): $29,685.00

             (b) Secured Claim(s) (Other)

 Name of Creditor                                   Type of Claim                Description of Collateral                          Amount of Arrears
                                                                                 (or address of real property)


                                                                                                      Total of prepetition arrears on Secured Claim(s) (Other): $0.00
                                                                                     Total prepetition arrears to be paid through this Plan [(a) + (b)]: $29,685.00

             (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):

Contractual installment payments are to be paid directly by the Debtor(s) to creditor(s). The Debtor(s) will maintain the contractual installment
payments as they arise postpetition on the secured claims listed below with any changes required by the applicable contract and noticed in conformity
with any applicable rules.

 Name of Creditor                                                    Type of Claim                                  Description of Collateral
 Specialized Loan Servicing/SLS                                      Mortgage                                       10 Keith Drive Attleboro, MA 02703
                                                                                                                    Bristol County


B.           MODIFICATION OF SECURED CLAIMS:

Check one.


                                                                                                                                                                   Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00                         Desc Main
                                                                       Document     Page 3 of 23

             None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.
             Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.

             (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
                 UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

             (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:

             None. If “None” is checked, the rest of Part 3.B.2 need not be completed and may be deleted from this Plan.

             (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):

             None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from this Plan.

The following Plan provisions of Part 3.B.3 are effective only if the box “Included” in Part 1, Line 1.2 is checked.

The judicial lien(s) and/or nonpossessory, nonpurchase-money security interest(s) securing the claim(s) listed below impairs exemptions to which the
Debtor(s) would have been entitled under 11 U.S.C. § 522(b).

Subject to 11 U.S.C. § 349(b), a judicial lien or nonpossessory, nonpurchase-money security interest securing a claim listed below will be avoided to
the extent that it impairs such exemptions upon entry of the Order confirming this Plan. The amount of the judicial lien or nonpossessory,
nonpurchase-money security interest that is avoided will be treated as a nonpriority unsecured claim in Part 5 if a Proof of Claim has been filed and
allowed. The amount, if any, of the judicial lien or nonpossessory, nonpurchase-money security interest that is not avoided will be paid in full as a
secured claim under this Plan provided a Proof of Claim is filed and allowed.

For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall include the information below. The Debtor(s) also shall complete the
chart set forth in Exhibit 3 to this Plan and shall attach to Exhibit 3 a true and accurate copy of the document evidencing such judicial lien as filed or
recorded with filing or recording information included. The Debtor(s) shall include the evidentiary basis for the valuation asserted. For each judicial
lien that the Debtor(s) seeks to avoid, the Debtor(s) shall provide a proposed form(s) of order as Exhibit 4 conforming to Official Local Form 21A. If
the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table in Exhibit 3 for each lien, and identify
the tables as Exhibit 3.1, 3.2, etc.

The claim(s) identified below must also be set forth in Exhibit 3.

 Name of Creditor                                                      Exhibit Table
                                                                       (e.g., 3.1, 3.2, 3.3)
 Kelly A. Brousseau                                                    3.1

                                                                                               Total Claim(s) under Part 3.B.3 to be paid through this Plan: $0.00


C.           SURRENDER OF COLLATERAL:

Check one.

             None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.

 PART 4:                                                                   PRIORITY CLAIMS
Check one

             None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.

 PART 5:                                                              NON PRIORITY UNSECURED CLAIMS
Check one.

             None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
             Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below. Only a creditor
             holding an allowed claim is entitled to a distribution.



                                                                                                                                                                 Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 19-12185                       Doc 2           Filed 06/26/19 Entered 06/26/19 15:10:00                        Desc Main
                                                                        Document     Page 4 of 23

                  Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 2,175.00 , which the Debtor(s)
                  estimates will provide a dividend of 2.02 %.
                  Fixed Percentage: each creditor with an allowed claim shall receive no less than % of its allowed claim.

A.           GENERAL UNSECURED CLAIMS:                                                                                                           $107,553.39

B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 Kelly A. Brousseau                                                  10 Keith Drive Attleboro, MA 02703                                                   $61,198.39
                                                                     Bristol County

C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 None

D.           CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:

 Name of Creditor                                                    Description of Claim                           Amount of Claim
 -NONE-

E.           TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

             The amount paid to nonpriority unsecured creditor(s) is not less than that required under the Liquidation Analysis set forth in
             Exhibit 2.

                                                                                              Total Nonpriority unsecured Claims [A + B + C + D]: $168,751.78

                    Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed Percentage and enter that amount: $2,175.00

F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):

 Name of Creditor                         Description of Claim                Amount of Claim           Treatment of Claim         Basis for Separate
                                                                                                                                   Classification
 -NONE-

                                                                              Total of separately classified unsecured claim(s) to be paid through this Plan: $0.00


 PART 6:                                               EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.

             None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.

 PART 7:                                        POSTCONFIRMATION VESTING OF PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the Debtor(s) does not receive a
discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13 Standing Trustee's Final Report and Account and the
closing of the case or (ii) dismissal of the case.

 PART 8:                                                               NONSTANDARD PLAN PROVISIONS
             None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
             This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision must be set
             forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not otherwise included in Official
             Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth elsewhere in this Plan are ineffective. To
             the extent the provisions in Part 8 are inconsistent with other provisions of this Plan, the provisions of Part 8 shall control if the box
             "Included" is checked in Part 1, Line 1.3.



                                                                                                                                                                  Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00             Desc Main
                                                                       Document     Page 5 of 23
 PART 9:                                                                  SIGNATURES
By signing this document, Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits filed as identified
below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the wording and order of the
provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits identified below, other than any Nonstandard
Plan Provisions in Part 8.


       /s/ Keith T. Caldwell                                                            June 25, 2019
       Keith T. Caldwell                                                                Date
       Debtor


       Debtor                                                                           Date

     /s/ Richard D. Smeloff                                                      Date   June 25, 2019
 Signature of attorney for Debtor(s)
 Richard D. Smeloff 567869
 567869 MA
 Smeloff & Associates
 500 Granite Ave
 Suites 7&8
 Milton, MA 02186
 617-690-2124
 rsmeloff@msn.com

The following Exhibits are filed with this Plan:
   Exhibit 1: Calculation of Plan Payment*
   Exhibit 2: Liquidation Analysis*
   Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
   Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**

 List additional exhibits if applicable.


*Denotes a required Exhibit in every plan
**Denotes a required Exhibit if the box "Included" is checked in Part 1, Line 1.2.

Total number of Plan pages, included Exhibits: 9




                                                                                                                                                      Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00      Desc Main
                                                                       Document     Page 6 of 23
                                                                               EXHIBIT 1

                                                                     CALCULATION OF PLAN PAYMENT

 a)    Secured claims (Part 3.A and Part 3.B.1-3 Total):                                                                              $29,685.00
 b)    Priority claims (Part 4.A and Part 4.B Total):                                                                                      $0.00
 c)    Administrative expenses (Part 4.C.1 and 4.C.2 Total):                                                                               $0.00
 d)    Nonpriority unsecured claims (Part 5.E Total):                                                                                  $2,175.00
 e)    Separately classified unsecured claims (Part 5.F Total):                                                                            $0.00
 f)    Executory contract/lease arrears claims (Part 6 Total):                                                                             $0.00
 g)    Total of (a) + (b) + (c) + (d) + (e) + (f):                                                                                    $31,860.00
 h)    Divide (g) by .90 for total Cost of Plan including the Trustee's fee:                                                          $35,400.00
 i)    Divide (h), Cost of Plan, by term of Plan, 60 months:                                                                            $590.00
 j)    Round up to the nearest dollar amount for Plan payment:                                                                          $590.00

If this is either an amended Plan and the Plan payment has changed, or if this is a postconfirmation amended Plan, complete(a) through (h) only
and the following:

 k)    Enter total amount of payments the Debtor(s) has paid to the Trustee:
 l)    Subtract line (k) from line (h) and enter amount here:
 m)    Divide line (l) by the number of months remaining ( months):
 n)    Round up to the nearest dollar amount for amended Plan payment:

 Date the amended Plan payment shall begin:




                                                                                                                                              Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00               Desc Main
                                                                       Document     Page 7 of 23
                                                                                EXHIBIT 2

                                                                          LIQUIDATION ANALYSIS

A. REAL PROPERTY
Address                                             Value                            Lien                              Exemption
(Sch. A/B, Part 1)                                  (Sch. A/B, Part 1)               (Sch. D, Part 1)                  (Sch. C)
10 Keith Drive Attleboro, MA                        425,000.00                       260,065.39                        500,000.00
02703 Bristol County

 Total Value of Real Property (Sch. A/B, line 55):                                                      $   425,000.00
 Total Net Equity for Real Property (Value Less Liens):                                                 $   164,934.61
 Less Total Exemptions for Real Property (Sch. C):                                                      $   164,934.61
                                          Amount Real Property Available in Chapter 7:                  $   0.00

B. MOTOR VEHICLES

 Make, Model and Year                               Value                            Lien                              Exemption
 (Sch. A/B, Part 2)                                 (Sch. A/B, Part 2)               (Sch. D, Part 1)                  (Sch. C)
 2005 Chevy Silverado 1500                          2,900.00                         0.00                              2,900.00
 200,000 miles

 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                     $   2,900.00
 Total Net Equity for Motor Vehicles (Value Less Liens):                                                $   2,900.00
 Less Total Exemptions for Motor Vehicles (Sch. C):                                                     $   2,900.00
                                           Amount Motor Vehicle Available in Chapter 7:                 $   0.00

C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

 Asset                                              Value                            Lien                              Exemption
                                                                                     (Sch. D, Part 1)                  (Sch. C)
 Household Furnishings                              2,500.00                         0.00                              2,500.00
 Misc. Electronics                                  1,500.00                         0.00                              1,500.00
 Misc. Firearms                                     2,000.00                         0.00                              2,000.00
 Clothing                                           150.00                           0.00                              150.00
 Misc. Jewelry                                      50.00                            0.00                              50.00
 Cash                                               25.00                            0.00                              25.00
 Checking: TD Bank                                  79.00                            0.00                              79.00
 Checking: Bristol County                           300.00                           0.00                              300.00
 Bank

 Total Value of All Other Assets:                                                                       $   6,604.00
 Total Net Equity for All Other Assets (Value Less Liens):                                              $   6,604.00
 Less Total Exemptions for All Other Assets:                                                            $   6,604.00
                                     Amount of All Other Assets Available in Chapter 7:                 $   0.00

D. SUMMARY OF LIQUIDATION ANALYSIS

                                  Amount available in Chapter 7                                                                Amount
 A. Amount Real Property Available in Chapter 7 (Exhibit 2, A)                                                     $                                        0.00
 B. Amount Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                                    $                                        0.00
 C. Amount All Other Assets Available in Chapter 7 (Exhibit 2, C)                                                  $                                        0.00

                                                                     TOTAL AVAILABLE IN CHAPTER 7:                 $                                        0.00


E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:




                                                                                                                                                          Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00              Desc Main
                                                                       Document     Page 8 of 23
                                                                          EXHIBIT 3.1
                                                         TABLE FOR LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f)

If the Debtor(s) is avoiding more than one lien, the Debtor(s) shall provide the information in a separate table for each lien and identify the table as
Exhibit as 3.1, 3.2, etc. to correspond with the list of liens in Part 3.B.3.

 Information Regarding Judicial Lien or Security Interest
 Name of Debtor(s):*           Keith T. Caldwell
 Name of Creditor:             Kelly A. Brousseau
 Collateral:      10 Keith Drive Attleboro, MA 02703 Bristol County
 Lien Identification:**        Judgment Lien
 (Such as judgment date, Judgment Date 8/15/2014
 date of lien recording,       Lien Recorded 9/30/2014
 book and page number.) Book 21908 Page 118
 Calculation of Lien Avoidance
 (a) Amount of lien:                                                             $ 61,198.39
 (b) Amount of all other liens (exclusive of liens previously avoided or         $ 198,867.00
 avoided pursuant to this Plan):
 (c) Value of claimed exemptions:                                                $ 500,000.00
 (d) Total (a), (b), and (c):                                                    $ 760,065.39
 (e) Value of interest in property of the Debtor(s):***                          $ 425,000.00
 (f) Subtract (e) from line (d):                                                 $ 335,065.39
 Extent of exemption impairment: (check applicable box below)
     The entire lien is avoided as (f) is equal to or greater than (a). (Do not complete the next section.)
     A portion of the lien is avoided as (f) is less than (a). (Complete the next section.)
 Treatment of Remaining Secured Claim
 Amount of secured claim after avoidance (subtract (f) from (a)):          $
 Interest Rate (if applicable):                                                     %
 Monthly payment on secured claim                                          $
 Estimated total payment on secured claim                                  $
 *In a joint case, specify whether the lien to be avoided is on an            Individual Debtor                     Joint Debtors
 interest of an individual debtor or the joint debtors.                    Name:
 **Attach a true and accurate copy of the document or the instrument evidencing such lien as filed or recorded with filing or recording information
 included.
 ***Describe the evidentiary basis for the value of the interest in property of the Debtor(s):




                                                                                                                                                       Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 19-12185                       Doc 2          Filed 06/26/19 Entered 06/26/19 15:10:00              Desc Main
                                                                       Document     Page 9 of 23
OLF21A (Official Local Form 21A)
                                                                               EXHIBIT 4.1

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                        DISTRICT OF MASSACHUSETTS

 In re:                                                                                                 Case No.:
             Keith T. Caldwell                                                                         Chapter 13

                                                   Debtor(s)

                                                            ORDER AVOIDING LIEN IMPAIRING EXEMPTION*

Upon consideration of 1) the Chapter 13 Plan (the “Plan”), through which the Debtor(s) made a request to avoid the lien of Kelly A.
Brousseau pursuant to 11 U.S.C. § 522(f) as impairing the exemption of the Debtor(s); 2) the calculation of impairment set forth in Exhibit 3 to
the Plan; 3) the Schedule of Exemptions filed by the Debtor(s); 4) the absence of an objection to the avoidance of the lien or the Court having
overruled any and all objections to the request for lien avoidance in the Plan; 5) the entire record of proceedings in this case; 6) the Confirmation
Order; and 7) the provisions of 11 U.S.C. § 522(f)(1) and (2), Fed. R. Bankr. P. 4003 and MLBR 4003-1,

The Court hereby orders and decrees that the lien of Kelly A. Brousseau recorded on 9/30/2014 at Bristol County Registry of Deeds at
Book 21908 Page 118 impairs the Debtor(s)' exemption in 10 Keith Drive Attleboro, MA 02703 Bristol County (the “Exempt
Property”) and declares that the lien covering the interest in exempt property of the Debtor(s) is avoided in its entirety [or avoided in part].

Pursuant to 11 U.S.C. § 349(b)(1)(B), the avoided lien shall be reinstated if the case is dismissed unless the Court, for cause, orders otherwise.


                                                                                                 By the Court,


                                                                                                 United States Bankruptcy Judge



* This Exhibit may be modified to address each lien listed in Table




                                                                                                                                                       Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 10 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 11 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 12 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 13 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 14 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 15 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 16 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 17 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 18 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 19 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 20 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 21 of 23
Case 19-12185   Doc 2   Filed 06/26/19 Entered 06/26/19 15:10:00   Desc Main
                         Document     Page 22 of 23
   Case 19-12185          Doc 2      Filed 06/26/19 Entered 06/26/19 15:10:00                Desc Main
                                      Document     Page 23 of 23



                                    UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MASSACHUSETTS

In re:   Keith Caldwell                                            Case No.
                                                                   Chapter 13


                                AFFIDAVIT OF SERVICE OF CHAPTER 13 PLAN

        I, Richard D. Smeloff certify that service of a copy of this Plan was made on the creditors and in
the manner set forth in the attached list on June 26, 2019.

         If service was made by personal service, by residence service, or pursuant to state law, I further
certify that I am, and was at all times during the service of a copy of this Plan, not less than 18 years of
age and not a party to the matter concerning which service was made.

         I declare that the foregoing is true and correct under penalty of perjury.



Dated: June 26, 2019                                               /s/ Richard D. Smeloff
                                                                   Richard D. Smeloff
                                                                   BBO# 567869
                                                                   Smeloff & Associates
                                                                   500 Granite Ave
                                                                   Suite 7 & 8
                                                                   Milton MA 02186
                                                                   (617) 690-2124
                                                                   rsmeloff@msn.com

CERTIFIED U.S. POSTAL

Victor Shapiro, Esq.
Shapiro, Dorry, Masterson LLC
145 Waterman Street
Providence, RI 02906

Kelly A. Brousseau
48 Patterson Street
Attleboro, MA 02703
